UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8186


STANLEIGH SHAW,

                  Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02107-BO)


Submitted:   November 22, 2010              Decided:   March 17, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Stanleigh Shaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanleigh Shaw was convicted in the Northern District

of Alabama of possession of child pornography and sentenced in

August 2008 to thirty-seven months in prison.                     Shaw, who is

incarcerated at FCI-Butner, filed the subject 28 U.S.C. § 2241

(2006) petition in the Eastern District of North Carolina.                    The

district   court   found    that    Shaw’s    claims,    which    attacked    his

conviction, were properly raised in a 28 U.S.C.A. § 2255 (West

Supp. 2010) motion, rather than a § 2241 petition.                 However, the

district court declined to construe Shaw’s petition as a § 2255

motion because jurisdiction to entertain such a motion lies in

the Northern District of Alabama and because such a construction

would require notice to Shaw in accordance with Castro v. United

States, 540 U.S. 375 (2003).            The court dismissed the matter

without    prejudice   as   an     improperly    brought    § 2241    petition.

Shaw appeals.

            A federal prisoner seeking to challenge the legality

of his conviction or sentence must proceed pursuant to § 2255,

with § 2241 petitions generally reserved for challenges to the

execution of the sentence.          In re Vial, 115 F.3d 1192, 1194 n.5

(4th   Cir.   1997).        If,    however,     § 2255     is    inadequate    or

ineffective to test the legality of the detention, the prisoner

“may file a petition for a writ of habeas corpus in the district

of confinement pursuant to § 2241.”             In re Jones, 226 F.3d 328,

                                       2
333 (4th Cir. 2000).                Because § 2255 is neither inadequate nor

ineffective          to    test     the    legality         of   Shaw’s     conviction,       we

conclude that the district court correctly determined that Shaw

must bring his claims in a § 2255 petition.                          See id. at 333-34.

               We     further       find      that,        instead    of    dismissing        the

petition, the district court should have transferred it pursuant

to 28 U.S.C. § 1631 (2006) to the Northern District of Alabama.

Such a transfer would serve the interest of justice because, if

Shaw       were     now    to     file    a   § 2255        motion    in    that    district,

consideration         of    his     claims      likely       would    be    barred      by    the

applicable          one-year        limitations            period.         See     28    U.S.C.

§ 2255(f). *

               We accordingly affirm in part, vacate in part, and

remand       to     the    district        court      so     that    the   action       may   be

transferred to the Northern District of Alabama.                                 We dispense

with oral argument because the facts and legal contentions are




       *
       The district court performed merely an initial screening
of Shaw’s petition. The court made no substantive ruling on the
merits of the petition and did not recharacterize it “as the
litigant’s first § 2255 motion.”    See Castro v. United States,
540 U.S. at 377 (emphasis added).      Because there was no such
recharacterization, the district court was not required to give
Shaw the notice that Castro otherwise would require.



                                                3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART,
                                                      VACATED IN PART,
                                                          AND REMANDED




                                    4